DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 07/25/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-11, 14, and 18-27
Withdrawn claims: None
Previously cancelled claims: 12, 13, and 15-17
Newly cancelled claims: None
Amended claims: 1, 11, and 21
New claims: None
Claims currently under consideration: 1-11, 14, and 18-27
Currently rejected claims: 1-11, 14, and 18-27
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7-10, 21-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437).
Regarding claim 1, Ohyabu et al. discloses a method of producing a meat substitute (C1, L6-L7; C3, L28-L32), the method comprising (i) blending water with a mixture of at least one dried milk product comprising lactose and protein (C3, L42 – C4, L2) and at least one carbohydrate (i.e., starch) (C4, L46-L52; C5, L41-L43) to form a gel (C6, L35-L38); (ii) spreading the gel to form a layer with a thickness of about 1-10 mm (C17, L30-L37); (iii) heating the gel in a first heating step at about 210-320°F (specifically, 40-120°C, or 104-248°F) for about 30-50 minutes (C6, L42-L44; C17, L30-L35), wherein the carbohydrate is included at about 26-70% by weight (C5, L55-L58).
Ohyabu et al. does not disclose (i) blending the initial mixture at about 6,000-16,000 rpm for about 15-75 seconds such that the dried milk product does not foam, (ii) heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction, (iii) the dried milk product as being at a concentration of about 35-75% by weight, or (iv) the meat substitute as comprising a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight.
Regarding the blending protocol, Ohyabu et al. discloses that “[t]he aqueous gel of a milk protein can be prepared by all conventional methods” (C3, L49-L50). A skilled practitioner would thus find any conventional method of mixing components to be obvious, including any mixing speed and time necessary to achieve a thorough mixture, and in the case of preparing a gel as taught in Ohyabu et al., any mixing speed and time necessary to produce the gel without any adverse characteristics materializing. Since the present claim does not require (i) any scale for the apparatus that is operated at 6,000-16,000 rpm, or (ii) any amount of the mixture that is subjected to blending, it is well within the ordinary skill in the art and consequently obvious for a skilled practitioner to blend the mixture as necessary, including at a rate of 6,000-16,000 rpm for about 15-75 seconds. MPEP 2144.04 IV A (changes in size/proportion are insufficient to patentably distinguish a claimed invention from prior art). As for the prevention of foaming, Ohyabu et al. does not give any indication that the mixture resulted in a foamed product. A skilled practitioner producing an aqueous gel of a milk protein would aim to produce a product of regular consistency in order for the subsequent properties of the gel to be comparable to those described in Ohyabu et al. (C4, L3-L13). To the extent the mixing step caused foaming of the product, a skilled practitioner would find the lessening of blending to be obvious in order to minimize such foaming. As such, the claimed limitation that the blending is performed such that the at least one dried milk product does not foam is considered obvious.
Regarding the Maillard reaction product, Jaeggi et al. discloses a flavorant (C1, L11-L12) produced by heating a carbohydrate-containing milk product (C1, L20-L23, 28-L34) to a temperature of 90-180°C to cause the Maillard reaction to occur (C3, L58-L63), where the flavorant may be used to impart meat flavor to meat-like products manufactured from proteins (C5, L20-L27).
It would have been obvious to one having ordinary skill in the art to heat the gel of Ohyabu et al. a second time at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction. Ohyabu et al. discloses that the composition may contain “various meat-like flavoring materials” (C6, L23-L26). Since both the meat substitute of Ohyabu et al. and the flavoring agent of Jaeggi et al. comprise milk components and both are also heated to comparable temperatures during production, it would be obvious to a skilled practitioner to simply cause the Maillard reaction product (and consequent flavors) to occur in the mixture rather than producing Maillard reaction product separately and adding the flavorant, which would improve the efficiency of the method. Performing the Maillard reaction in a subsequent heating step at a different temperature after a first heating step would also be obvious, since such a sequence of heating steps would still benefit from the efficiency of the product already being essentially heated to the necessary temperature for the Maillard reaction to occur. Therefore, the claimed step of heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction would be obvious to a skilled practitioner.
Regarding the protein/fat content, Ohyabu et al. discloses 500g of a starting mixture as comprising 20% by weight casein, to which oil is added in an amount of 25g, which equates to roughly 4.8% (C16, L44-L47). Various other ingredients are added in amounts that are not clear from the disclosure (C16, L47 – C17, L28). Ohyabu et al. further indicates that a beef meat-type product was initially obtained, and that a jerky-type product was obtained after drying (C17, L41-L46), where drying would alter the protein/fat concentration relative to the total weight. Ohyabu et al. teaches specifically that temperature (and, consequently, the component concentrations) depend on the desired characteristics of the final product (C6, L53-L63). The protein/fat concentrations are thus considered result-effective variables subject to optimization depending on the desired properties in the finished product, and as such, the concentrations are consequently considered obvious to a skilled practitioner. MPEP 2144.05 II A. Such a conclusion of obviousness is further supported by the initial amounts of protein/fat in the starting mixture comprising a substantially higher protein concentration relative to the fat concentration, as is the case for the claimed ranges. The claimed ranges of a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight are thus considered obvious.
Regarding the concentration of the dried milk product, the previous discussion in relation to the protein concentration showed that such a concentration was a result-effective variable subject to optimization depending on the desired characteristics of the final product. Since the dried milk product is the source of the protein, its concentration is likewise a result-effective variable subject to optimization depending on the desired characteristics of the final product. The claimed concentration of dried milk product present in the meat substitute of about 35-75% by weight is thus considered obvious. Also, MPEP 2144.05 II A indicates that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. The claimed dried milk concentration cannot be considered critical, when there is no requirement regarding the composition of the dried milk product and no requirement that additional milk components be excluded.
As for claim 2, Jaeggi et al. discloses the Maillard reaction as occurring by heating to a temperature of about 300-450°F for about 15-25 minutes (specifically, 90-180°C, or 194-356°C, for about 15-120 minutes) (C3, L58-L66).
As for claim 4, Ohyabu et al. discloses the dried milk product as being non-fat dry milk (C3, L42-L46; C6, L23-L28, “skim milk powder”).
As for claim 5, the previous discussion in claim 1 in relation the protein concentration showed that such a concentration was a result-effective variable subject to optimization depending on the desired characteristics of the final product. Since the dried milk product is the source of the protein, its concentration is likewise a result-effective variable subject to optimization depending on the desired characteristics of the final product. The claimed concentration of dried milk product present in the meat substitute of about 35-60% by weight is thus considered obvious. Also, MPEP 2144.05 II A indicates that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. The claimed dried milk concentration cannot be considered critical, when there is no requirement regarding the composition of the dried milk product and no requirement that additional milk components be excluded.
As for claim 7, Ohyabu et al. discloses the starting material as being skim milk protein (C3, L42-L44), such that producing a gel that is free of a protein isolate would be obvious.
As for claim 8, Ohyabu et al. discloses the starting material as being skim milk protein (C3, L42-L44), such that producing a gel that is free of a whey isolate would be obvious.
As for claims 9 and 10, Ohyabu et al. discloses that the composition may be flavored with “various meat-like flavoring materials” (C6, L23-L26). The concentrations of components (and, consequently, the requisite drying time to achieve such concentrations) were determined to be result-effective variables subject to optimization depending on the desired characteristics of the resultant product. Jaeggi et al. indicates that the flavoring may be in the form of a solution (C4, L20-L27) that may be administered in a known manner (C4, L33-L36). Marinating meat is extremely well known as a method for imparting flavor to a meat product. Given the generalized instruction regarding imparting flavor in the two noted references, the modification of the concentration of the product as desired, and the widespread prevalence of marinating meat, the claimed limitations of marinating the meat substitute and drying to about 12-18% by weight moisture (claim 9) via heating at about 140-220°F for about 4.75-7.25 hours (claim 10) are considered to be obvious to a skilled practitioner.
Regarding claim 21, Ohyabu et al. discloses a method of producing a meat substitute (C1, L6-L7; C3, L28-L32), the method comprising (i) admixing water with a dried milk product comprising lactose and protein (C3, L42 – C4, L2) and a carbohydrate (i.e., starch) (C4, L46-L52; C5, L41-L43) to form an admixture (C6, L35-L38); and (ii) heating the admixture in a first heating step (C6, L42-L44; C17, L30-L35) under conditions that avoid non-enzymatic browning (C6, L42-L44, where heating is preferably at a temperature as low as 40°C, and where the present specification indicates at paragraph [0076] that non-enzymatic browning does not occur at temperatures as high as 210°F, or 98.9°C).
Ohyabu et al. does not disclose (i) letting the admixture stand for about 4-60 minutes to form a hydrated, thickened mixture, (ii) heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction, or (iii) the meat substitute as comprising a dairy-based protein content of up to about 30% by weight and a lactose content of at least 15% by weight.
Regarding the step of letting the mixture stand for about 4-60 minutes, Ohyabu et al. does disclose that prior art products were not able to stand relaxed for even a short period of time, such as 5 minutes, (C4, L3-L18). The disclosed inventive product comprising the added dehydrating agent overcomes the issue (C4, L26-L35). The claimed step of simply allowing a mixture to stand for as little as 4 minutes would thus not be expected to cause any appreciable detrimental effect in the product. Cessation of active processing cannot be said to be a non-obvious process step, since such pauses in processing would be routine occurrences, even if inadvertent. So long as no detrimental effect occurs as a result of letting a product set for a period of time, any period of letting a mixture stand would be obvious to a skilled practitioner, including the claimed range of about 4-60 minutes.
Regarding the Maillard reaction product, though, Jaeggi et al. discloses a flavorant (C1, L11-L12) produced by heating a carbohydrate-containing milk product (C1, L20-L23, 28-L34) to a temperature of 90-180°C (194-356°C) to cause the Maillard reaction to occur (C3, L58-L63), where the flavorant may be used to impart meat flavor to meat-like products manufactured from proteins (C5, L20-L27).
It would have been obvious to one having ordinary skill in the art to heat the gel of Ohyabu et al. a second time at a different temperature in the range of about 300-450°F, wherein the lactose and milk protein undergo a Maillard reaction. Ohyabu et al. discloses that the composition may contain “various meat-like flavoring materials” (C6, L23-L26). Since both the meat substitute of Ohyabu et al. and the flavoring agent of Jaeggi et al. comprise milk components and both are also heated to comparable temperatures during production, it would be obvious to a skilled practitioner to simply cause the Maillard reaction product (and consequent flavors) to occur in the mixture rather than producing Maillard reaction product separately and adding the flavorant, which would improve the efficiency of the method. Performing the Maillard reaction in a subsequent heating step at a different temperature in the range of about 300-450°F after a first heating step would also be obvious, since such a sequence of heating steps would still benefit from the efficiency of the product already being essentially heated to the necessary temperature for the Maillard reaction to occur. Therefore, the claimed step of heating the gel in a second heating step at a different temperature in the range of about 300-450°F, wherein the lactose and milk protein undergo a Maillard reaction would be obvious to a skilled practitioner.
Regarding the dairy-based protein content, Ohyabu et al. discloses 500g of a starting mixture as comprising 20% by weight casein (C16, L44-L55). Various other ingredients are added in amounts that are not clear from the disclosure (C16, L45 – C17, L28). Ohyabu et al. further indicates that a beef meat-type product was initially obtained, and that a jerky-type product was obtained after drying (C17, L41-L46), where drying would alter the protein/fat concentration relative to the total weight. Ohyabu et al. teaches specifically that temperature (and, consequently, the component concentrations) depend on the desired characteristics of the final product (C6, L53-L63). The protein concentration is thus considered a result-effective variable subject to optimization depending on the desired properties in the finished product, and as such, the concentration is consequently considered obvious to a skilled practitioner. MPEP 2144.05 II A. The claimed range of a dairy-based protein of up to about 30% by weight is thus considered obvious.
Regarding the lactose concentration, Ohyabu et al. discloses that lactose may be present as a sweetening component (C16, L27-L28, L35-L37), where an appropriate concentration would be easily determined by a skilled practitioner according to desired taste and other organoleptic properties. MPEP 2144.05 II A. The claimed concentration of at least 15% by weight lactose in the composition is thus considered obvious to a skilled practitioner.
As for claim 22, Ohyabu et al. discloses forming a layer of the admixture with a thickness of about 1-10 mm (C17, L30-L37).
As for claim 23, Ohyabu et al. discloses heating the admixture in the first heating step at about 210-320°F (specifically, 40-120°C, or 104-248°F) (C6, L42-L44; C17, L30-L35).
As for claim 26, Ohyabu et al. discloses the composition as having a moisture content of at least 5% by weight (C17, L43-L46).
As for claim 27, Ohyabu et al. discloses the gel component as comprising carbohydrates (i.e., starch) in an amount ranging from 0.05 to 0.6 g per 1 g of an aqueous gel of milk protein (C5, L55-L58), which is considered to render the claimed range of about 26-70% by weight carbohydrates in the finished meat substitute obvious, especially in light of MPEP 2144.05 II A.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437) as applied to claim 1 above, and further in view of Redin Burguete et al. (U.S. 2009/0142457 A1).
Regarding claim 3, Ohyabu et al. and Jaeggi et al. disclose the method of claim 1.
The cited prior art does not disclose the Maillard reaction as occurring by frying at the claimed conditions.
However, Redin Burguete et al. discloses frying a meat product in order to promote and accelerate the Maillard reaction ([0042]), where frying may be for 2-5 minutes at 175-195°C (347-383°F) ([0063], Table 4).
It would have been obvious to one having ordinary skill in the art to fry the composition of Ohyabu et al. in order to cause a Maillard reaction to occur. Since the formation of a Maillard reaction product was determined to be obvious in light of the combination of Ohyabu et al. and Jaeggi et al. yet the combined teaching of those references provides limited instruction regarding suitable heating methods, especially as related to causing the Maillard reaction product to occur as part of the production of the product of Ohyabu et al., a skilled practitioner would be motivated to consult Redin Burguete et al. for further teaching regarding the Maillard reaction. Since Redin Burguete et al. teaches that frying of a meat product promotes and accelerates the Maillard reaction ([0042]), a step of frying the composition of Ohyabu et al. at conditions disclosed in Redin Burguete et al. would be obvious, which renders the claimed step of frying the gel at a temperature of about 275-450°F for about 3-7 minutes obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437) as applied to claim 1 above, and further in view of Walsh et al. (U.S. 7,597,921 B2).
Regarding claim 6, Ohyabu et al. and Jaeggi et al. disclose the method of claim 1.
The cited prior art does not disclose the carbohydrate as being corn syrup solids or corn starch.
However, Walsh et al. discloses a textured whey protein product for use as a meat extender (C1, L19-L22) that comprises corn starch (C2, L40-L47).
It would have been obvious to one having ordinary skill in the art to add corn starch to the composition of Ohyabu et al. First, Ohyabu et al. discloses generally that the composition may comprise a starch (C5, L41-L43) but provides minimal additional instruction, which would prompt a skilled practitioner to consult Walsh et al. for additional details. Since Walsh et al. exemplifies corn starch as being particularly suited for addition to a whey-based meat product (Abstract; C5, L24-L25), the addition of corn starch as the starch of Ohyabu et al. would be obvious to a skilled practitioner.
Claim 11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Walsh et al. (U.S. 7,597,921 B2), Caton (U.S. 4,810,307), and Jaeggi et al. (U.S. 4,001,437).
Regarding claim 11, Ohyabu et al. discloses a method of producing a meat substitute (C1, L6-L7; C3, L28-L32), the method comprising (i) forming a gel (C6, L35-L38) comprising water, corn syrup solids (C6, L23-L30, “corn powder”), a non-fat dry milk (C3, L42 – C4, L2; C6, L23-L28, “skim milk powder”), and a starch (C4, L46-L52; C5, L41-L43); and (ii) heating the gel in a first heating step at about 210-320°F (specifically, 40-120°C, or 104-248°F) for about 30-50 minutes (C6, L42-L44; C17, L30-L35).
Ohyabu et al. does not specifically disclose (i) the starch as being corn starch, (ii) the corn syrup solids as being present in an amount of about 26-40% by weight of the dry components, (iii) hydrating and thickening the gel by letting the gel stand for about 4-60 minutes, (iv) heating the gel in a second heating step at a different temperature, wherein lactose and milk protein present in the non-fat dry milk undergo a Maillard reaction, or (v) the meat substitute as comprising a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight.
Regarding the corn starch, though, Walsh et al. discloses a textured whey protein product for use as a meat extender (C1, L19-L22) that comprises corn starch (C2, L40-L47).
It would have been obvious to one having ordinary skill in the art to add corn starch to the composition of Ohyabu et al. First, Ohyabu et al. discloses generally that the composition may comprise a starch (C5, L41-L43) but provides minimal additional instruction, which would prompt a skilled practitioner to consult Walsh et al. for additional details. Since Walsh et al. exemplifies corn starch as being particularly suited for addition to a whey-based meat product (Abstract; C5, L24-L25), the addition of corn starch as the starch of Ohyabu et al. would be obvious to a skilled practitioner.
Regarding the corn syrup solid content, Walsh et al. discloses that the textured whey protein product may comprise corn starch or “modified variants thereof” in amounts of 5-40% by weight where the remainder of the product is whey protein concentrate (C2, L32-L48; C5, L24-L26). Caton discloses that corn syrup solids are produced from corn starches (C5, L56-L58).
It would have been obvious to a skilled practitioner to include corn syrup solids in the mixture in an amount of about 26-40% by weight of the dry components. Since Ohyabu et al. discloses generally that the composition may comprise a starch (C5, L41-L43) and corn powder (C6, L23-L30) but provides minimal additional instruction regarding such components, a skilled practitioner would be prompted to consult Walsh et al. for additional details. Since Walsh et al. exemplifies corn starch or modified variants of the starch as being particularly suited for addition to a whey-based meat product (Abstract; C5, L24-L25), the addition of corn starch or variants of the starch in an amount of about 5-40% by weight would be obvious to a skilled practitioner, which renders obvious the claimed range of about 26-40% by weight. Further, a skilled practitioner would be motivated to consult Caton for further instruction regarding variants of the corn starch as indicated in Walsh et al. Since Caton teaches that starch hydrolysate products are commercially-available and routinely used as bulking agents (C1, L16-L31; C5, L40-L48), a skilled practitioner would find the incorporation of such corn syrup solids in the amounts disclosed in Walsh et al. to be obvious in order to modify textural attributes of the resultant formed food product of Ohyabu et al.
Regarding the step of letting the mixture stand for about 4-60 minutes, Ohyabu et al. does disclose that prior art products were not able to stand relaxed for even a short period of time, such as 5 minutes, (C4, L3-L18). The disclosed inventive product comprising the added dehydrating agent overcomes the issue (C4, L26-L35). The claimed step of simply allowing a mixture to stand for as little as 4 minutes would thus not be expected to cause any appreciable detrimental effect in the product. Cessation of active processing cannot be said to be a non-obvious process step, since such pauses in processing would be routine occurrences, even if inadvertent. So long as no detrimental effect occurs as a result of letting a product set for a period of time, any period of letting a mixture stand would be obvious to a skilled practitioner, including the claimed range of about 4-60 minutes.
Regarding the Maillard reaction product, Jaeggi et al. discloses a flavorant (C1, L11-L12) produced by heating a carbohydrate-containing milk product (C1, L20-L23, 28-L34) to a temperature of 90-180°C to cause the Maillard reaction to occur (C3, L58-L63), where the flavorant may be used to impart meat flavor to meat-like products manufactured from proteins (C5, L20-L27).
It would have been obvious to one having ordinary skill in the art to heat the gel of Ohyabu et al. a second time at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction. Ohyabu et al. discloses that the composition may contain “various meat-like flavoring materials” (C6, L23-L26). Since both the meat substitute of Ohyabu et al. and the flavoring agent of Jaeggi et al. comprise milk components and both are also heated to comparable temperatures during production, it would be obvious to a skilled practitioner to simply cause the Maillard reaction product (and consequent flavors) to occur in the mixture rather than producing Maillard reaction product separately and adding the flavorant, which would improve the efficiency of the method. Performing the Maillard reaction in a subsequent heating step at a different temperature after a first heating step would also be obvious, since such a sequence of heating steps would still benefit from the efficiency of the product already being essentially heated to the necessary temperature for the Maillard reaction to occur. Therefore, the claimed step of heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction would be obvious to a skilled practitioner.
Regarding the protein/fat content, Ohyabu et al. discloses 500g of a starting mixture as comprising 20% by weight casein, to which oil is added in an amount of 25g, which equates to roughly 4.8% (C16, L44-L47). Various other ingredients are added in amounts that are not clear from the disclosure (C16, L47 – C17, L28). Ohyabu et al. further indicates that a beef meat-type product was initially obtained, and that a jerky-type product was obtained after drying (C17, L41-L46), where drying would alter the protein/fat concentration relative to the total weight. Ohyabu et al. teaches specifically that temperature (and, consequently, the component concentrations) depend on the desired characteristics of the final product (C6, L53-L63). The protein/fat concentrations are thus considered result-effective variables subject to optimization depending on the desired properties in the finished product, and as such, the concentrations are consequently considered obvious to a skilled practitioner. MPEP 2144.05 II A. Such a conclusion of obviousness is further supported by the initial amounts of protein/fat in the starting mixture comprising a substantially higher protein concentration relative to the fat concentration, as is the case for the claimed ranges. The claimed ranges of a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight are thus considered obvious.
As for claim 14, the previous discussion in claim 11 in relation the protein concentration showed that such a concentration was a result-effective variable subject to optimization depending on the desired characteristics of the final product. Since the non-fat dry milk is the source of the protein, its concentration is likewise a result-effective variable subject to optimization depending on the desired characteristics of the final product. The claimed concentration of non-fat dry milk present in the meat substitute of about 35-60% by weight is thus considered obvious. Also, MPEP 2144.05 II A indicates that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. The claimed dried milk concentration cannot be considered critical, when there is no requirement regarding the composition of non-fat dry milk and no requirement that additional milk components be excluded.
As for claim 18, Ohyabu et al. discloses pouring the gel to form a layer with a thickness of about 1-10 mm (C17, L30-L37).
As for claims 19 and 20, Ohyabu et al. discloses that the composition may be flavored with “various meat-like flavoring materials” (C6, L23-L26). The concentrations of components (and, consequently, the requisite drying time to achieve such concentrations) were determined to be result-effective variables subject to optimization depending on the desired characteristics of the resultant product. Jaeggi et al. indicates that the flavoring may be in the form of a solution (C4, L20-L27) that may be administered in a known manner (C4, L33-L36). Marinating meat is extremely well known as a method for imparting flavor to a meat product. Given the generalized instruction regarding imparting flavor in the two noted references, the modification of the concentration of the product as desired, and the widespread prevalence of marinating meat, the claimed limitations of marinating the meat substitute and drying to about 12-18% by weight moisture (claim 19) via heating at about 140-220°F for about 4.75-7.25 hours (claim 20) are considered to be obvious to a skilled practitioner.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437) as applied to claim 21 above, and further in view of Weissman (U.S. 4,341,801).
As for claim 24, Ohyabu et al. and Jaeggi et al. discloses the method of claim 21. Ohyabu et al. also discloses the dried milk product as comprising non-fat dry milk (C3, L42-L46; C6, L23-L28, “skim milk powder”).
The cited prior art does not disclose the dried milk product as comprising buttermilk powder.
However, Weissman indicates that buttermilk powder may be substituted for non-fat dry milk (C2, L20-L21).
It would have been obvious for a skilled practitioner to incorporate buttermilk powder into the composition of Ohyabu et al. First, Ohyabu et al. indicates generally that the composition may comprise various milk products (C3, L42-L46; C6, L23-L28). MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Since Weissman teaches that buttermilk powder may be substituted for non-fat dry milk (C2, L20-L21), the combination of the two in the product of Ohyabu et al. would be obvious to a skilled practitioner.
As for claim 25, the previous discussion in claim 21 in relation the protein concentration showed that such a concentration was a result-effective variable subject to optimization depending on the desired characteristics of the final product. Since the non-fat dry milk/buttermilk powder is the source of the protein, its concentration is likewise a result-effective variable subject to optimization depending on the desired characteristics of the final product. The claimed concentration of non-fat dry milk/buttermilk powder present in the meat substitute of about 35-60% by weight is thus considered obvious. Also, MPEP 2144.05 II A indicates that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. The claimed dried milk concentration cannot be considered critical, when there is no requirement regarding the composition of non-fat dry milk/buttermilk powder and no requirement that additional milk components be excluded.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1, 2, 4, 5, 7-10, 21-23, 26, and 27 over Ohyabu et al. and Jaeggi et al.; claim 3 in view of Ohyabu et al., Jaeggi et al., and Redin Burguete et al.; claim 6 in view of Ohyabu et al., Jaeggi et al., and Walsh et al.; claims 11, 14, and 18-20 in view of Ohyabu et al., Walsh et al., Caton, and Jaeggi et al.; and claims 24 and 25 over Ohyabu et al., Jaeggi et al., and Weissman: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the newly-amended claims require a concentration range of the dried milk product, such that Examiner’s position that a lack of foaming tendency due to a low amount of the product is untenable (Applicant’s Remarks, p. 8, ¶¶1-2). Applicant asserted that foaming is avoided due to a low protein concentration and/or high sugar concentration (Applicant’s Remarks, p. 8, ¶2). Applicant argued that the prior art does not teach the claimed concentrations of dried milk product, protein, or carbohydrates and thus provide no instruction to avoid foaming (Applicant’s Remarks, p. 8, ¶3).
However, the lack of a foaming tendency due to a potentially low concentration range of the dried milk product was only one alternative explanation for deeming the claimed absence of foaming obvious. The claim still does not require any scale for the apparatus that is operated at 6,000-16,000 rpm or any amount of the mixture that is subjected to blending. Also, Ohyabu et al. does not give any indication that mixing the composition would result in a foamed product. Examiner maintains that a practitioner producing an aqueous gel of milk protein would aim to produce a product of regular consistency in order for the resultant properties of the gel to be comparable to those described in Ohyabu et al. (C4, L3-L13). Further, to the extent that mixing caused undesirable foaming of the product, a practitioner would find simply lessening the blending conditions in order to minimize such foaming to be obvious.
If the foaming is indeed avoided due to a low protein concentration and/or a high sugar concentration as Applicant asserts, then such a property would be deemed obvious under the alternative rationale that because such concentrations were considered obvious, any inherent resultant physical properties of such concentrations would likewise be obvious. Applicant’s assertion that foaming is overcome due to the component concentrations is thus insufficient to overcome the prior art rejections.
Examiner further maintains that the claimed component concentrations are either disclosed in the prior art or rendered obvious according to the rationale detailed in the claim rejections. That the art does not specifically provide instruction to avoid foaming does not equate to the avoidance of foaming as being non-obvious. To the contrary, the absence of instruction regarding foaming is simply understood as implicitly indicating that foaming is not of particular concern.
Applicant further argued that the claimed concentrations are not result-effective variables because there is no recognition in the prior art regarding the relationship between protein/carbohydrate concentrations and foaming (Applicant’s Remarks, p. 8, ¶4). Applicant additionally asserted that the claimed component concentrations are critical to successful production of the claimed meat substitute due to their effects on foaming of the mixture (Applicant’s Remarks, p. 8, ¶5 – p. 9, ¶1).
The determination that certain component concentrations are result-effective variables subject to optimization does not require that the results are the same type as those observed by Applicant. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”). Examiner maintains that because Ohyabu et al. discloses that temperature (and, consequently, the component concentrations due to drying) depend on the desired characteristics of the final product (C6, L53-L63), the protein/fat concentrations are properly treated as result-effective variables. Such desired characteristics do not have to be related to foaming properties of the mixture.
Applicant’s assertion of criticality of the claimed concentrations is unpersuasive for the reasons noted previously in the claim rejection—there is no requirement regarding the composition of the dried milk product beyond the presence of any amount of lactose and protein (Specification, [0025], where the dried milk product may be “milk or any component thereof that has been fully or partially dried”) and no requirement that additional milk components be excluded. The breadth of the claimed “at least one dried milk product” component undermines any assertion of criticality related to its concentration, and Applicant’s argument is consequently unpersuasive.
Regarding claims 11 and 21, Applicant asserted that the cited prior art does not teach letting a mixture stand for “up to an hour” to produce a hydrated, thickened mixture, since Ohyabu et al. allegedly teaches that the dehydrating agent causes the release of water (Applicant’s Remarks, p. 9, ¶4). Applicant argued a practitioner “would not be motivated to modify Ohyabu to hydrate its aqueous gel when the reference discloses intentionally dehydrating the gel with a dehydrating agent” (Applicant’s Remarks, p. 9, ¶4). Applicant also argued that Jaeggi et al. does not compensate for the alleged deficiency of Ohyabu et al. (Applicant’s Remarks, p. 9, ¶5).
However, the claimed step merely requires letting the mixture stand for 4 minutes. It does not require hydration of the mixture via the addition of water or any other actual manipulative process step or for a practitioner to actually let the mixture stand for up to an hour. To the extent hydration occurs, it would merely be the result of interaction between the components already in the mixture. Letting a mixture stand for four minutes can hardly be said to constitute a non-obvious process step, before even considering the instruction in the prior art. The simplicity of the newly-added step weighs heavily in favor of simply deeming it obvious at the outset of any patentability analysis. Nonetheless, Ohyabu et al. is considered to provide instruction that the disclosed inventive composition overcome an issue in earlier applications wherein a product was not stable to stand relaxed for 5 minutes (C4, L3-L18, L26-L35).
The dehydrating agent of Ohyabu et al. does not cause “the release of water” as Applicant asserts but instead apparently works cooperatively with the dispersant to modulate the degree of dehydration and hardness of the resultant product (C4, L29-L52). The alleged release of water would still even remain in the mixture and apparently be absorbed by the dispersant (C5, L31-L41), such that it cannot be said to be released from the mixture as a whole, as Applicant asserts.
The rejections of claims 1, 11, and 21 have been maintained herein.
The rejections of claims 2-10, 14, 18-20, and 22-27, which depend from claims 1, 11, and 21, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-11, 14, and 18-27 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793